DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite the olefin compound is included in an amount of 42 wt% or more based on the total weight. For support, applicant points to examples 1-4 in Table 1. However, it is noted that the examples disclose specific olefin compound with specific reactive functional group while claim broadly discloses any olefin compound. Further, the examples disclose support for only values, i.e. 55, 60 and 70. There is no support to disclose values other amounts as claimed in present claim.  

The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-17 are depended on cancelled claim 10. Appropriate action is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-9 and 11-20 is/are rejected under 35 U.S.C. 103 as obvious over Fujita et al. (US 2011/0105637) in view of Kageyama et al. (US 2012/0283375).
Regarding claims 1-3, 7, 9, 11, 14 and 17, Fujita discloses an adhesive composition for encapsulating an organic electronic element (abstract, paragraph 0001) comprising polyisobutylene resin such as GLISSOPAL, i.e. the same tradename as mentioned in the present specification and therefore it meets the limitation of an olefin compound having at least one reactive functional group, (paragraph 0024), inorganic filler such as AEROSIL-R805 in an amount from 0.01 to 20 wt.% (paragraphs 0050-0054) and tricyclodecanedimethanol diacrylate, i.e. reactive diluent (paragraph 0029) wherein the olefin compound is included in an amount of 50 to 80 wt% based on the total weight of the adhesive composition.
Fujita does not disclose curable compound.
Kageyama discloses resin composition having adhesiveness that can be used for electronic element (paragraphs 0010, 0015, 0166) comprising polyisobutylene resin (paragraphs 0045) and 4 to 50 mass% of polyisoprene or polyisobutylene resin each having a functional group capable of reacting with epoxy group to obtain tackiness, improved handling properties, good resistance to moisture permeability and adhesiveness (paragraph 0050, 0057, 0062).
It would have obvious to one of ordinary skill in the art to use the polyisoprene or polyisobutylene resin each having a functional group capable of reacting with epoxy group of Kageyama in the adhesive of Fujita to obtain tackiness, improved handling properties and good resistance to moisture permeability and adhesiveness.
Given that the adhesive of Fujita in view of Kageyama discloses the same composition as claimed in the present claims, it is clear that the adhesive of Fujita in view of Kageyama would intrinsically possess the same properties as presently claimed.
Regarding claim 6, Fujita discloses the adhesive of claim 1, wherein the olefin compound is modified with epoxy group (paragraph 0047).
Regarding claim 8, Fujita discloses the adhesive of claim 1, wherein given that Fujita and present specification discloses the same filler such as AEROSIL-R805, it is clear that the filler of Fujita would have the same BET specific surface area as claimed in present claim.
Regarding claims 12-13, Fujita in view of Kageyama discloses the adhesive of claim 10, wherein given that the resin of Kageyama having number average molecular weight from 300 to 100,000 (paragraph 0059) and based on the present specification, it is clear that the resin of Kageyama would also be an oligomer.
Regarding claim 15, Fujita in view of Kageyama discloses the adhesive of claim 10, but is silent regarding a weight average molecular weight of reactive diluent. However, case laws holds that if there is no evidence in the record pointing to any critical significance in a claimed molecular weight then the claims are not patentable over the prior art.  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Should applicant argue criticality of molecular weight, it will be noted that applicant’s examples do not indicate or suggest a critical molecular weight.  Such data has little to no probative value.
Regarding claim 16, Fujita in view of Kageyama discloses the adhesive of claim 10, wherein Fujita discloses the reactive diluent is comprised in an amount of 10 to 20 wt% (paragraph 0021, claim 8).
Regarding claim 18, Fujita discloses the adhesive of claim 1, wherein the adhesive further comprises an initiator (paragraph 0038).
Regarding claims 19-20, Fujita discloses the adhesive of claim 1, wherein the adhesive further comprises zeolite and/or magnesium sulfate, i.e. moisture adsorbent and/or physical adsorbent (paragraphs 0051, 0087).

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as obvious over Kageyama et al. (US 2012/0283375) in view of Fujita et al. (US 2011/0105637) and evidence given by Mabuchi et al. (US 20140048192).
Regarding claims 1-3, 5-7, Kageyama discloses a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (paragraphs 0010, 0015, and 0043) wherein the resin composition comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group, i.e. an olefin-based resin having at least one reactive functional group, and an epoxy resin, i.e. curable resin (paragraph 0044), inorganic fillers (paragraph 0077) and wherein the olefin compound is included in an amount of 50 mass% or less (paragraph 0062). Kageyama discloses maleic anhydride modified polyisoprene resin such as LIR-410 (tradename) manufactured by Kuraray Co. Ltd (0061). It is submitted that LIR-410 has Mw of 30,000 as evidence by paragraph 0230 of Mabuchi. 
Kageyama fails to disclose a reactive diluent.
Fujita discloses adhesive composition comprising tricyclodecanedimethanol diacrylate, i.e. reactive diluent, to obtain increased adhesion and retention strength (paragraphs 0029-031).
It would have obvious to one of ordinary skill in the art to use the tricyclodecanedimethanol diacrylate of Fujita in the composition of Kageyama to obtain increased adhesion and retention strength.
Given that the adhesive of Kageyama in view of Fujita discloses the same composition as claimed in the present claims, it is clear that the adhesive of Kageyama in view of Fujita would intrinsically possess the same properties as presently claimed. 

Response to Arguments

Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
In light of applicant’s filing of a proper terminal disclaimer on 05/19/2022, the double patenting rejection of record is overcome.
Applicant argues that because the composition of Fujita is not identical to the composition of Fujita, the zero shear viscosity is not inherent properties of Fujita. It is noted that the amended claims are now rejection under Fujita in view of Kageyama. Given that the adhesive of Fujita in view of Kageyama discloses the same composition as claimed in the present claims, it is clear that the adhesive of Fujita in view of Kageyama would intrinsically possess the same properties as presently claimed.
Applicant argues that Kageyama discloses the resin B in a small amount in the composition. Further, applicant points to the example in Kageyama. However, it is noted that Kageyama discloses resin B in an amount of 50 mass% or less in paragraph 0062. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that because the composition of Kageyama is not identical to the composition of Kageyama, the zero shear viscosity is not inherent properties of Kageyama. It is noted that the amended claims are now rejection under Kageyama in view of Fujita. Given that the adhesive of Kageyama in view of Fujita discloses the same composition as claimed in the present claims, it is clear that the adhesive of Kageyama in view of Fujita would intrinsically possess the same properties as presently claimed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIR SHAH/Primary Examiner, Art Unit 1787